NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1



               United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                   Submitted March 31, 2009
                                    Decided March 31, 2009

                                            Before

                                FRANK H. EASTERBROOK, Chief Judge

                                DIANE P. WOOD, Circuit Judge          

                                DIANE S. SYKES, Circuit Judge
                          
No. 08‐2964

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Northern District of Indiana,
                                                     Hammond Division.
       v.
                                                     No. 2:02 CR 45
ROBERT LEON,
     Defendant‐Appellant.                            James T. Moody,
                                                     Judge.

                                          O R D E R

        Robert Leon was sentenced to a total of seventy‐two months’ imprisonment and one
year’s supervised release after he pleaded guilty to using a telephone to distribute crack
cocaine.  See 21 U.S.C. § 843(b).  He was released from prison in May 2007 but tested
positive for cocaine four times while on supervised release.  His probation officer petitioned
for revocation, and after a hearing the district court revoked the term and ordered Leon to
serve another twelve months’ imprisonment.   Leon appeals, but his appointed counsel
moves to withdraw because he cannot identify any nonfrivolous argument to pursue.  See
Anders v. California , 386 U.S. 738, 744 (1967).  Leon has not accepted our invitation to
respond to counsel’s submission.  See Cir. R. 51(b).  We confine our review to the potential
No. 08‐2964                                                                               Page 2


issues outlined in counsel’s Anders brief.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th
Cir. 2002).

        Leon admitted the violations at his revocation hearing, and the only conceivable
ground for appeal identified by counsel is whether twelve months is too much time.  We
will uphold a term of imprisonment imposed on revocation of supervision unless it is
“plainly unreasonable,” a very narrow standard.  United States v. Kizeart, 505 F.3d 672,
674‐75 (7th Cir. 2007).  In selecting an appropriate prison term to follow revocation, the
district court must consider the policy statements in the guidelines, see U.S.S.G. ch. 7, pt. B,
and the sentencing factors set out in 18 U.S.C. § 3553(a).  United States v. Neal, 512 F.3d 427,
438 (7th Cir. 2008).  In this case, the court acknowledged that Leonʹs Grade B violation, see
U.S.S.G. § 7B1.1(a)(2), combined with his criminal history category of III, yielded a
guidelines range of eight to fourteen monthsʹ reimprisonment.  U.S.S.G. § 7B1.4(a).  The
court then weighed the § 3553(a) factors, including the nature of the violations underlying
the revocation, Leonʹs history and characteristics, and the need for adequate deterrence to
this type of violation.  Thus, the courtʹs consideration of the guidelines and statutory factors
was adequate, and we agree with counsel that any challenge to Leonʹs term of
reimprisonment would be frivolous.

       We therefore GRANT counselʹs motion to withdraw and DISMISS the appeal.